Case: 12-1316    Document: 24     Page: 1   Filed: 10/05/2012




          NOTE: This order is nonprecedential.

   Wntteb $>tate~ qcourt of ~peaI~
       for tbe jfeberaI qctrcutt

     BOSTON SCIENTIFIC CORPORATION AND
       BOSTON SCIENTIFIC SCIMED, INC.,
                   Plaintiffs-Appellees,

                            v.
                CORDIS CORPORATION,
                  Defendant-Appellant.


                        2012-1316


   Appeal from the United States District Court for the
District of Delaware in case no. 10-CV-0315, Judge Sue L.
Robinson.


                      ON MOTION


                       ORDER
    Cordis Corporation ("Cordis") moves for a 30-day ex-
tension of time, until November 5, 2012, to file its reply
brief. Boston Scientific Corporation and Boston Scientific
oppose.

    Upon consideration thereof,
Case: 12-1316      Document: 24   Page: 2   Filed: 10/05/2012




 BOSTON SCIENTIFIC CORPORATION v. CORDIS CORPORATION     2



       IT Is ORDERED THAT:

       The motion is granted.

                                   FOR THE COURT


       OCT 0 52012                  /s/ Jan Horbaly
          Date                     Jan Horbaly
                                   Clerk
 cc: Young J. Park, Esq.
     Eugene M. Gelernter, Esq.
 s27